Case 1:18-cr-00170-CMA Document 312 Filed 12/10/20 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello

Criminal Action No. 18-cr-00170-CMA-2
Civil Action No. 20-cv-03194-CMA

UNITED STATES OF AMERICA,

       Plaintiff/Respondent,

v.

2.     VICTOR LOERA,

       Defendant/Movant.


                                         ORDER


       This matter is before the Court on Defendant Victor Loera’s pro se amended

Motion to Vacate, Set Aside, or Correct Sentence Pursuant to 28 U.S.C. § 2255

(“amended Motion”) (Doc. No. 311), filed on November 24, 2020. The Court construes

Mr. Loera’s filings liberally because he is a pro se litigant. See Haines v. Kerner, 404

U.S. 519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

However, the Court does not act as a pro se litigant=s advocate. See Hall, 935 F.2d at

1110. For the reasons discussed below, the amended Motion will be denied under

either 28 U.S.C. ' 2255 or 18 U.S.C. ' 3582(c).

       Mr. Loera pleaded guilty to one count of possession with intent to distribute 5 kg

or more of cocaine (or of aiding and abetting the same), in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), and 18 U.S.C. § 2. (See Judgment; Doc. No. 205). On February

20, 2019, Mr. Loera was sentenced to a prison term of 37 months. (Id.). Mr. Loera did

not file a direct appeal.
Case 1:18-cr-00170-CMA Document 312 Filed 12/10/20 USDC Colorado Page 2 of 5




       On October 26, 2020, Mr. Loera filed an incomplete Motion to Vacate, Set Aside,

or Correct Sentence Pursuant to 28 U.S.C. § 2255 (Doc. No. 306). In response to a

November 10, 2020 Order, he filed an amended Motion on November 24, 2020. In the

amended Motion, Mr. Loera does not assert any claims for relief, despite being

instructed to do so in the November 10 Order. (See Doc. No. 310). Instead, Movant has

filed, as attachments to the amended Motion, a Letter in which he asks the Court to

reduce his sentence based on his completion of educational and other programs while

in prison (Doc. No. 311-2), along with documentation evincing the same (Doc. No. 311-

1).

       AA district court does not have inherent power to resentence defendants at any

time.@ United States v. Blackwell, 81 F.3d 945, 949 (10th Cir. 1996). Instead, A[a] district

court is authorized to modify a Defendant=s sentence only in specified instances where

Congress has expressly granted the court jurisdiction to do so.@ Id. at 947.

       One possible source of statutory authority is 28 U.S.C. ' 2255, which permits a

petitioner to move the court which imposed the sentence to vacate, set aside or correct

the sentence on the ground Athat the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was without jurisdiction to

impose such sentence, or that the sentence was in excess of the maximum authorized

by law, or is otherwise subject to collateral attack.@ 28 U.S.C. ' 2255(a). Pursuant to

' 2255(f), a one-year limitation period applies and shall run from the latest of—

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by


                                             2
Case 1:18-cr-00170-CMA Document 312 Filed 12/10/20 USDC Colorado Page 3 of 5




       governmental action in violation of the Constitution or laws of the United
       States is removed, if the movant was prevented from making a motion by
       such governmental action;

       (3) the date on which the right asserted was initially recognized by the
       Supreme Court, if that right has been newly recognized by the Supreme
       Court and made retroactively applicable to cases on collateral review; or

       (4) the date on which the facts supporting the claim or claims presented
       could have been discovered through the exercise of due diligence.

28 U.S.C. ' 2255(f).

       Mr. Loera’s judgment of conviction was entered on February 20, 2019. Because

Movant did not file a direct appeal, his conviction became final on March 6, 2019,

fourteen days after the judgment was entered. See United States v. Burch, 202 F.3d

1274 (10th Cir. 2000); Fed. R. App. P. 4(b)(1)(A) and 26(a). Because Mr. Loera fails to

show that he is entitled to a later commencement date, the Court finds that the one-year

statutory limitation period began in March 2019 and expired in March 2020. Mr. Loera

did not file his original § 2255 motion until October 26, 2020. Therefore, his request for

relief under § 2255 is untimely. Movant is not entitled to equitable tolling because he

fails to demonstrate that the failure to timely file was “caused by extraordinary

circumstances beyond his control.@ See Marsh v. Soares, 223 F.3d 1217, 1220 (10th

Cir. 2000); see also United States v. Garcia-Rodriguez, No. 07-8077, 275 F. App=x 782,

784 (10th Cir. 2008) (the movant in a ' 2255 motion bears the burden to show specific

facts in support of a claim of extraordinary circumstances and due diligence).

       Moreover, even if relief is not time-barred under § 2255(f), Mr. Loera fails to state

a claim cognizable under § 2255(a).

       The only other possible source of statutory authority for the amended Motion is

                                             3
Case 1:18-cr-00170-CMA Document 312 Filed 12/10/20 USDC Colorado Page 4 of 5




18 U.S.C. ' 3582. See United States v. Smartt, 129 F.3d 539, 540 (10th Cir. 1997)

(ABecause Mr. Smartt=s motion for sentence reduction is not a direct appeal or a

collateral attack under 28 U.S.C. ' 2255, Athe viability of his motion depends entirely on

[18 U.S.C. ' 3582(c)]@). However, ' 3582(c) authorizes a sentence modification only in

three limited circumstances: (1) when the Director of the Bureau of Prisons moves to

reduce the sentence, see 18 U.S.C. ' 3582(c)(1)(A); (2) when modification is permitted

under Rule 35 of the Federal Rules of Criminal Procedure to promptly correct a clear

error or to reduce the sentence for substantial assistance, see 18 U.S.C.

' 3582(c)(1)(B); and (3) when the Sentencing Commission has reduced the applicable

guidelines range after the defendant was sentenced, see 18 U.S.C. ' 3582(c)(2).

Section 3582(c)(2) proceedings are “narrow” in scope and authorize “only a limited

adjustment to an otherwise final sentence and not a plenary resentencing proceeding.”

Dillon v. United States, 560 U.S. 817, 828 (2010).

       Mr. Loera has not shown that any of the statutorily-enumerated grounds are

present in this case. The Court thus finds that Movant is not entitled to relief under 18

U.S.C. ' 3582(c).

       Finally, to the extent Mr. Loera purports to assert a claim pursuant to 18 U.S.C.

' 3621(e)(2)(B), which authorizes the Bureau of Prisons to grant a sentence reduction

of up to one year for an inmate convicted of a nonviolent offense who successfully

completes a substance abuse treatment program, the claim must be asserted in a

habeas corpus action pursuant to 28 U.S.C. ' 2241. See, e.g., Fristoe v. Thompson,

144 F.3d 627 (10th Cir. 1998).


                                             4
Case 1:18-cr-00170-CMA Document 312 Filed 12/10/20 USDC Colorado Page 5 of 5




       For the reasons discussed above, it is

       ORDERED that the amended Motion to Vacate, Set Aside, or Correct Sentence

Pursuant to 28 U.S.C. § 2255 (Doc. No. 311), filed on November 24, 2020, is DENIED

and this action is DISMISSED. It is

       FURTHER ORDERED that no certificate of appealability will issue as to Mr.

Loera’s request for relief pursuant to 28 U.S.C. ' 2255 because he has not made a

substantial showing of the denial of a constitutional right.

       DATED: December 10, 2020

                                           BY THE COURT:




                                           CHRISTINE M. ARGUELLO
                                           United States District Judge




                                              5
